Case 1:16-cr-20897-PAS Document 233 Entered on FLSD Docket 09/16/2021 Page 1 of 3




                                  UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                   Case No. 16-20897-CR-PAS

  UNTIED STATES OF AMERICA,

            Plaintiff,
  vs.

  PRINCESS CRUISE LINES, LTD.,

        Defendant.
  __________________________/

          ORDER ON OCTOBER 29, 2021, STATUS CONFERENCE AND
   AMENDING ORDER SETTING STATUS CONFERENCE DATES AND CAM AND TPA
                         REPORT DEADLINES

            THIS MATTER came before the Court for a quarterly Status Conference on July 28,

  2021, held via virtual means due to the ongoing COVID-19 pandemic. At that hearing, as in

  prior hearings, the Defendant, its parent corporation, and related corporate entities (collectively,

  the “Company”) discussed the status of its compliance efforts in several critical areas. Based on

  that discussion, as well as the Court’s review of the Fourth Annual Reports by the Court

  Appointed Monitor (“CAM”) and Third Party Auditor (“TPA”), this Order specifies the Court’s

  expectations for the next Status Conference, which is scheduled for October 29, 2021. Because

  there remains limited time in the Company’s probation, all future Status Conferences will focus

  on the Company’s capabilities for continuous improvement to support a sustainable compliance

  program and reduce its risk of recidivism after the term of probation ends. See, e.g., ECP §

  VI.F.5.

            At the July 28, 2021, hearing, the Company indicated that it was not able to commit to

  the post-ECP goals set out in the CAM Fourth Annual Report “without further discussion across

  the organization.” See CAM Fourth Annual Report at 10. Therefore, the Court directed that at

  the October 2021 hearing, the Company’s Chairman of the Board of Directors must report the
Case 1:16-cr-20897-PAS Document 233 Entered on FLSD Docket 09/16/2021 Page 2 of 3




  Board’s concrete goals going forward, how they will be implemented and measured, and the

  incentives to senior management to achieve the goals, as well as, the Board’s plans to hold senior

  management accountable. Status Conf. Tr. at 8, 10-11 (July 28, 2021). Similarly, the Court

  directed the Company’s Chief Executive Officer to report on which of the goals set out in the

  CAM’s Fourth Annual Report that the company has firmly adopted and the specific steps that

  they have taken to implement them. Id. at 21.

          Because prior hearings and reports have extensively underscored the fact that an effective

  internal investigation group is critical to the Company’s continuous improvement efforts after

  probation ends, the Court also directed the CAM and TPA to evaluate the Company’s ongoing

  efforts to improve its internal investigation program. Id. at 63-64. Given the centrality of this

  issue and the limited number of remaining Status Conferences, the October hearing will focus on

  the status of the Company’s internal investigation program, including the extent to which it is

  empowered with the necessary authority, independence, and resources. The CAM will provide a

  written summary of the CAM and TPA’s evaluation of the internal investigation program, in the

  format of a letter to the Court, in lieu of the October CAM Quarterly Report. 1

          Accordingly, it is hereby ORDERED:

               1) At the October 29, 2021, Status Conference, the Court shall be informed of the
                  status of the Company’s compliance efforts in the following areas:

                     a. Post-ECP Goals. The Chairman of the Board and the Chief Executive
                        Officer shall report on the Company’s post-ECP goals, including the
                        specific steps the Company is taking to implement, measure progress
                        toward, and hold itself accountable for meeting those goals.

  1
    The requirement for the CAM to submit Quarterly Reports was a function of the Company’s desire for access to
  the CAM’s observations prior to the issuance of annual reports. As the Parties are aware, over time, the CAM and
  the Company have developed an extensive set of calls, interviews, workshops, presentations, and other discussions
  and exchanges, both formal and informal. This includes weekly meetings with the Environmental Corporate
  Compliance Manager and other members of the Ethics & Compliance team; weekly meetings with the Chief Ethics
  & Compliance Officer and Deputy Chief Ethics & Compliance Officer; and routine meetings with the General
  Counsel, the Chief Operations Officer, and the Chief Maritime Officer. The Court understands that those
  interactions are now providing the functional value of the Quarterly Report.

                                                          2
Case 1:16-cr-20897-PAS Document 233 Entered on FLSD Docket 09/16/2021 Page 3 of 3




                   b. Internal Investigations.
                        i. The CAM and TPA shall report on their evaluation of the
                             Company’s internal investigation program.

                        ii.    The Head of the Incident Analysis Group shall report on the status of
                               the internal investigation program, including: Incident Analysis
                               Group authority and independence (including in deciding what to
                               investigate, conducting investigations, reporting investigation
                               findings, stakeholder reviews, and making recommendations);
                               investigations of identified potential systemic issues; and efforts to
                               enhance diversity, equity, and inclusion within the investigator
                               corps.

                        iii.   The Chairman of the Board, the Chief Executive Officer, and the
                               Chief Ethics & Compliance Officer, shall report on their support for
                               the internal investigation program, including the specific steps they
                               are taking to help ensure the Incident Analysis Group will operate
                               with the necessary independence, authority, and resources after
                               probation ends.

             2) The Court’s January 29, 2021, Order Setting Status Conference Dates and CAM
                and TPA Report Deadlines [DE 217] is hereby amended as follows:

                   a. The CAM will not submit a Quarterly Report by October 12, 2021.

                   b. The CAM shall submit a letter to the Court by October 22, 2021,
                      summarizing the CAM and TPA’s evaluation of the Company’s internal
                      investigation program.

                   c. The letter may include, as appendices, updates on the Company’s efforts in
                      other areas of focus covered in prior CAM and TPA reports.

     DONE AND ORDERED in Miami, Florida, this 16th day of September, 2021.



                                                ___________________________________
                                                PATRICIA A. SEITZ
                                                UNITED STATES DISTRICT JUDGE

  cc: All counsel of record




                                                   3
